The appellee, a foreign corporation, paid certain privilege taxes under the act of March 7, 1907 (Gen. Acts 1907, p. 418), which was subsequently declared to be unconstitutional by the Supreme Court of the United States in the case of Southern Railway v. Greene, 216 U.S. 400, 30 Sup. Ct. 287, 54 L. Ed. 536, 17 Ann. Cas. 1247.
The questions argued by counsel for appellant on this appeal have been heretofore determined by this court in the following recent cases: Smith, as Auditor, v. Tenn. Coal, Iron  R. R. Co., 192 Ala. 129, 68 So. 865; Bigbee Fertilizer Co. v. Smith, 186 Ala. 552, 65 So. 37; Lovelady v. Loveman, Joseph Loeb, 191 Ala. 96, 68 So. 48; Allgood, as Auditor, v. Sloss-Sheffield Steel  Iron Co., 71 So. 724.1 A discussion therefore of the questions here presented in brief would but result in a repetition of what has been said in the above-cited authorities. The correctness of these cases has been attacked by counsel. The argument advanced in brief has been given due consideration by us, but we have not been persuaded that the above-noted decisions were erroneous, and we therefore adhere to what was therein decided. These authorities are decisive of the instant case, and it therefore results that the judgment appealed from will be affirmed.
Affirmed.
ANDERSON, C. J., and McCLELLAN and SAYRE, JJ., concur.
1 196 Ala. 500.